DETAILED ACTION
This Final Office Action is in response to the amended claims and remarks filed on 9/22/2021.
Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-14 and 16-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Free et al. (US 2017/0152781).
As to claims 1, 13 and 16 Free discloses a method for controlling an internal combustion engine (10)]comprising at least one first cylinder (12) and at least one second cylinder (12) with respective reciprocating pistons (not shown), an intake guide (16) arranged to guide air from a fresh air intake arrangement to the first and second cylinders, a fuel system (14) arranged to inject fuel into the first and second cylinders, a first exhaust guide (122a) and a second exhaust guide (122b) arranged to guide gases from the first and second cylinders, respectively, towards an exhaust after treatment system (130), the method comprising 
receiving in the first cylinder, from the intake guide, air from the fresh air intake arrangement, or gases including air from the fresh air intake arrangement, and (paragraphs 0054 and 0055) 
expelling from the first cylinder, to the first exhaust guide (122a), gases in the form of the air received in the first cylinder, or in the form of exhaust gases from combustions in the first cylinder, including a portion of the air received in the first cylinder, characterized by controlling a first exhaust valve (124) located in the first exhaust guide (122a) so as to reduce or inhibit the transport of the gases from the first cylinder to the exhaust after treatment system, and simultaneously recirculating the gases from the first exhaust guide (122a) to the intake guide by means of an exhaust gas recirculating (EGR) passage (paragraphs 0054 and 0055 and claim 1), 
receiving in the second cylinder, from the intake guide (16), at least a portion of the gases recirculated from the first exhaust guide to the intake guide,
injecting fuel (14) into the second cylinder so as to provide repetitive combustions with air in the received gases, (paragraphs 0054 and 0055)
expelling from the second cylinder, to the second exhaust guide (122b), exhaust gases produced by the combustions in the second cylinder, and controlling a second exhaust valve (126) located in the second exhaust guide (122b) so as to guide at least a portion of the exhaust gases expelled from the second cylinder through the second exhaust guide, and to the exhaust after treatment system (130). (paragraphs 0054 and 0055) 
wherein the EGR passage comprises a first EGR passage branch (shown in attached modified drawing below), extending from the first exhaust guide (124) and being arranged to communicate with the intake guide (139), 
and a second EGR passage branch (shown in attached modified drawing below), extending from the second exhaust guide (126) and being arranged to communicate with the intake guide, a first and a second EGR valve (124, 126) being arranged to control the flow through the first and second EGR passage branches, respectively, 
wherein the first and second EGR passage branches extend from a respective of the first and second exhaust guides, upstream of the first and second exhaust valves (shown in attached modified drawing below). 
wherein a turbine (144) of a turbo charger of the engine is located downstream of the first and second exhaust, valves (124, 126).


    PNG
    media_image1.png
    1036
    890
    media_image1.png
    Greyscale




As to claim 2 Free discloses a method according to claim 1, characterized by controlling the first exhaust valve so as to inhibit the transport of the gases from the first cylinder to the exhaust after treatment system, and recirculating all gases from the first cylinder to the intake guide by means of the EGR passage (claim 1).

As to claim 3 Free discloses a method according to claim 1 characterized by controlling the fuel system so as to inhibit injection of fuel into the air or gases received in the first cylinder (claim 1).

As to claim 4 Free discloses a method according to any claim 1 characterized in that an EGR cooler (154) is arranged to exchange heat with the gases guided in the EGR passage.

As to claim 5 Free discloses a method according to claim 1 characterized in that recirculating the gases from the first exhaust guide to the intake guide (16) comprises controlling the first EGR valve (124) so as to be open.

As to claim 6 Free discloses a method according to claim 5, characterized in that recirculating the gases from the first exhaust guide to the intake guide comprises controlling the second EGR valve (126) to be closed. (closed to the intake side because if it were open then the applicants claim 1 would not be true and the exhaust would travel from the first intake into the second intake into the after treatment device.)

As to claim 7 Free discloses a method according to claim 5, characterized by controlling, simultaneously to controlling the first EGR valve (124) so as to be open, the second EGR valve (126) to be at least partly open. (open to the after treatment device)

As to claim 8 Free discloses a method according to claim 5, characterized by controlling, simultaneously to controlling the first EGR valve (124) so as to be open, the position of the second EGR valve (126) to control the flow of recirculated exhaust gases from the second cylinder. ( the second EGR valve in this claim limitation is just controlled and not to any particular position)

As to claim 9 Free discloses a method according to claim 5, characterized by partly closing the second exhaust valve (126), simultaneously to controlling the first EGR valve (124) so as to be open. (partially closed is the same as partially open as see the above claim 6)

As to claim 10 Free discloses a method according to claim 1 characterized by controlling the fuel system (14) to inject fuel into the first cylinder (12) so as to provide repetitive combustions with the air or gases received in the first cylinder.(Paragraph 0026)

As to claim 11 Free discloses a method according to claim 10, characterized in that the amount of fuel injected for each combustion in the first cylinder is smaller than 

As to claim 14 Free discloses an engine according to claim 13, wherein the first and second EGR passage branches (shown in the above modified drawing) both communicate with the first and second cylinders (12) via the intake guide (16).

As to claim 17 Free discloses a computer program comprising program code means for performing the steps of claim 1 when said program is run on a computer (paragraph 0026).

As to claim 18 Free discloses a computer readable medium carrying a computer program comprising program code means for performing the steps of claim 1 when said program product is run on a computer (paragraph 0026).

As to claim 19 Free discloses a control unit configured to perform the steps of the method according to claim 1 (paragraph 0026).

As to claim 20 Free discloses an internal combustion engine comprising a control unit according to claim 19 (paragraph 0047).

 
As to claim 21 Free discloses a vehicle comprising an engine according to any claim 13 (paragraph 0047),

Allowable Subject Matter

Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Also in claim 11 to just state that the valves are district without setting forth the structure does not make them separate valves.  How are they district?  Are they district in that they have a district EGR path and a district exhaust path? That would make them distinct valves and read on the claims limitations.
The first argument is that the valves are distinct.  This argent does not point to a specific claim but that the claims shown four valves.  This is not disclosed in the claims and can be interpreted as in the arguments above. The 3 way valves reads on the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747